DETAILED ACTION
The present Office action is in response to the amendments filed on 15 JUNE 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 63, 64, 66, 68, 70, 71, 73, and 75 have been amended. No claims have been cancelled or added. Claims 63-76 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 15 JUNE 2022, with respect to the rejection(s) of claim(s) 63 and 70 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously applied prior-art and U.S. Publication No. 2008/0006762 A1.
In Remarks dated 06/15/2022, p. 1, Applicant’s arguments express the prior-art fails to teach, in part, “determining that a user is talking on the mobile device based on the first input from the dedicated proximity sensor…,” and “based on the determination that the user is talking on the mobile, stopping the playback of the multimedia content and turning off the backlight of the screen.” These limitations regarding a user talking on a mobile device are new and addressed by the new prior-art of record listed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to independent claims 63 and 70, there is no support in the original specification for the limitations “determining that a user is talking on the mobile device based on the first input from the dedicated proximity sensor; and based on the determination that the user is talking on the mobile device, stopping the playback of the multimedia content and turning off the backlight of the screen.” Applicant provides ¶¶ [0151-0153] and [0215] as support in Remarks dated 06/15/2022. Between said paragraphs only ¶ [0153] discloses talking on a phone and is reproduced below.
“[0153] Proximity sensors may be used to turn off a screen backlight when a user is talking on the phone. Input from this sensor may be used to stop or adjust (e.g., reduce) the bit rate at which content (e.g., video) is being delivered. When using input from other sensors, this input may be converted into an indicator indicating the presence of the user. This indicator may be used to make a decision about the rate, quality, etc. of the content (e.g., video) to be delivered.” (Emphasis added.)
The disclosure of ¶ [0153] describes using proximity sensors to turn off a screen backlight when a user is talking on the phone, which is distinct from determining a user is talking on the phone based on the proximity of the phone. Furthermore, given the other paragraphs, the playback appears to be affected based on the proximity of a user and not the determination that a user is talking on the phone. For these reasons the claims are not supported in the original disclosure and constitute new matter.
Other problems arise from the claim amendments that would require extra solutions not described. For example, if the proximity sensor is all that is required to determine a user is talking on the mobile device, then presumably when the mobile phone is in a pocket, face down on a table, or a user uses the touch screen with their hand the mobile device may interpret the user is talking on the mobile device. Nothing in the original specification or the claim describes how a measurement of distance from the proximity sensor could be used to determine a user is talking on the mobile device.
Regarding claims 64, 66, 68, 71, 73, and 75 there is no support in the original disclosure for using the proximity sensor to “indicate that the user is not talking on the mobile device” and “determining that the user is not talking on the mobile device based on the second input from the dedicated proximity sensor.” Similarly, all functionalities dependent on the output of whether a user is talking on the mobile device have no support in the original disclosure. Paragraph [0153] is the only disclosure in the specification that describes talking on the mobile phone and states, “[p]roximity sensors may be used to turn off a screen backlight when a user is talking on the phone.” Such a disclosure does not describe determining a user’s activity based on the proximity result. The same deficiencies of claims 63 and 70 are present here and also inherited by the other dependent claims.
Examiner’s Note: Claim interpretation of the new subject matter is that when a user is detected to be close to the mobile device, the user is determined to be talking on the mobile device.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 63, 68, 69, 70, 75, and 76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0136772 A1 (hereinafter “Weaver”) in view of U.S. Publication No. 2008/0006762 A1 (hereinafter “Fadell”), and further in view of U.S. Publication No. 2012/0259946 A1 (hereinafter “Stockhammer”).
Regarding claim 63, Weaver discloses a method for receiving multimedia content using a mobile device ([0030], ll. 3-4, “an electronic device 10 receiving stream 12 of data via a communications network;” ll. 9-12, “the electronic device 10 may also include… mobile phone”), the method comprising: 
sending a first ([0029], ll. 8-11, “deliver a stream of data to a multimedia electronic device, and a bit rate of the stream of data is appropriate to the needs of the electronic device;” FIGS. 7 and 8 disclose transmitting a message (i.e., 56 and 70) for requesting the delivered stream of data; [0006], ll. 10-11, “a bit rate of the stream of data is appropriate to the needs of the electronic device”); 
receiving the first ([0030], ll. 3-4, “an electronic device 10 receiving a stream 12 of data via a communications network 14;” FIG. 7 discloses the case of receiving lower resolution based on a request of reduced resolution and FIG. 8 discloses the case of receiving higher resolution based on a request of increased resolution); 
starting playback of the first DASH segment of the multimedia content ([0031], ll. 5-6, “experiencing a movie, game, TV program, or other content represented by the stream 12 of data:” e.g., displaying a stream of data); 
receiving a first input from a dedicated proximity sensor of the mobile device ([0046], ll. 25-28, “additionally or alternatively comprise any means for sensing movement, such as a gravity switch, a mercury switch, a GPS transmitter or receiver, an infrared transmitter or receiver”), wherein the mobile device comprises a screen ([0030], ll. 9-12, “the electronic device 10 may also include… mobile phone;” [0051], l. 8, “screen”);

([0051], ll. 6-8, “The presence detection application 18 may assume the user has left the room or fallen asleep and disable or “turn off” the screen.” Note, no reproduction of the video at the screen because the screen is off means playback has been stopped).
Weaver fails to expressly disclose the first request is a hypertext transfer protocol (HTTP) GET request for a first Dynamic Adaptive Streaming over HTTP (DASH) segment;
the mobile device comprises a backlight for illuminating the screen of the mobile device;
the dedicated proximity sensor is configured to turn off the backlight of the screen; and
determining that a user is talking on the mobile device based on the first input from the dedicated proximity server and based on the determination that the user is talking on the mobile device performing functions of the phone.
However, Fadell teaches the mobile device comprises a backlight for illuminating the screen of the mobile device ([0073], ll. 13-14, “The display device 106 may include a backlight 106a to illuminate the display device 106”); and
the dedicated proximity sensor is configured to turn off the backlight of the screen ([0153-0154] describes inputs and actions based on the inputs including the input “proximity data” and action “turning off the backlight of the portable device’s display;” [0059], ll. 3-6, “The data from the proximity sensor 44, the accelerometer 46 or both can be used, for example, to activate/deactivate a display backlight.” Note, the combination with Weaver relies on triggering functionalities of the display when not being able to view the screen appropriately when both too far and too close); and
determining that a user is talking on the mobile device based on the first input from the dedicated proximity server and based on the determination that the user is talking on the mobile device performing functions of the phone ([0156], ll. 7-19, “The phrase "artificial intelligence" is used throughout to mean that a conclusion (whether explicit or implicit) can be drawn from data available from one or more sensors about a mode of usage by the user of the device. This conclusion may or may not be expressed in the device (e.g., "the user is talking on the phone") but it will be mapped to specific actions or settings for the device that would be appropriate if the user was using the device in that way. For example, a telephone may be pre-programmed such that whenever it detects (1) a voice being spoken into the microphone, (2) that the phone is connected to a network, and (3) the proximity sensor is active, then the screen backlight will be dimmed.” Note, in at least paragraph [0153] the actions include turning off the backlight and it is a result of the three conditions listed for determining a user in talking on the phone).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have used a display inclusive of a backlight, as taught by Fadell ([0153]), in Weaver’s invention. One would have been motivated to modify Weaver’s invention, by incorporating Fadell’s invention, to provide a display with energy saving capabilities ([0170]).
Weaver and Fadell fail to expressly disclose the first request is a hypertext transfer protocol (HTTP) GET request for a first Dynamic Adaptive Streaming over HTTP (DASH) segment.
However, Stockhammer teaches the first request is a hypertext transfer protocol (HTTP) GET request for a first Dynamic Adaptive Streaming over HTTP (DASH) segment ([0065], ll. 2-5, “network streaming protocols, such as HTTP streaming, e.g., in accordance with dynamic adaptive streaming over HTTP (DASH). In HTTP streaming, frequently used operations include GET and partial GET;” [0010], ll. 3-5, “An MPD generally describes 3-8 different renderings of the same video, referred to as representations”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have used a DASH client, as taught by Stockhammer ([0065]), in Weaver and Fadell’s joint invention.  One would have been motivated to modify Weaver and Fadell’s joint invention, by incorporating Stockhammer’s invention, to have the same video described at different bit-rates for the client user to be able to switch between the bit-rates and when the Internet is congested or when the terminal is on a low-capacity link, a low bitrate fragment may be fetched or vice-versa ([0010]).
Regarding claim 68, Weaver, Fadell, and Stockhammer disclose all of the limitations of claim 63, as outlined above. Additionally, Weaver discloses further comprising: 
receiving a second input from the dedicated proximity sensor of the mobile device, wherein the second input from the dedicated proximity sensor indicates that the user is not talking on the mobile device ([0046], ll. 25-28, “means for sensing movement, such as a gravity switch, a mercury switch, a GPs transmitter or receiver, an infrared transmitter or receiver;” FIG. 8, presence detection application 18. Note, the presence of a user is continually detected and when a user is not detected as too close, then the user is not in a phone call according to the disclosure of Fadell relied upon in the rejection of claim 63. See Fadell [0156]);
determining that the user is not talking on the mobile device based on the second input from the dedicated proximity sensor ([0046], ll. 25-28, “means for sensing movement, such as a gravity switch, a mercury switch, a GPs transmitter or receiver, an infrared transmitter or receiver;” FIG. 8, presence detection application 18. Note, the presence of a user is continually detected and when a user is not detected as too close, then the user is not in a phone call according to the disclosure of Fadell relied upon in the rejection of claim 63);
determining to send a second HTTP GET request for a second DASH segment of the multimedia content based on the determination that the user is not talking on the mobile device ([0053], ll. 4-7, “When the presence of the user is redetected, or inferred, then the presence detection application 18 causes restoration in the data rate (e.g., bytes per second) of stream 12 of data.” FIGS. 7 and 8 represent whether the input from the proximity sensor determines a user is not paying attention or paying attention and making an appropriate request of data, respectively. Note, parent claim 63 already establishes HTTP GET requests for DASH segments at different rates with the combination of Stockhammer and the combination of Fadell establishes the proximity includes a user talking on a phone when too close); 
based on the determination to send the second HTTP GET request for the second DASH segment of the multimedia content, sending the second HTTP GET request for the second DASH segment of the multimedia content to the network; and receiving the second DASH segment of the multimedia content from the network ([0053], ll. 7-9, “The presence detection application 18 sends a restoration message 70 to the server 58;” ll. 11-13, “When the server 58 receives the restoration message 70 the server 58 resumes sending the full-resolution version of the stream 12 of data.” FIGS. 7 and 8 each disclose transmitting a message request based on the proximity sensor for receiving a segment at the appropriate rate).
Regarding claim 69, Weaver, Fadell, and Stockhammer disclose all of the limitations of claim 63, as outlined above. Additionally, Weaver discloses ([0005], l. 11, “video stream”).
Weaver fails to expressly disclose wherein the method is performed by a DASH client residing on the mobile device.
However, Stockhammer teaches wherein the method is performed by a DASH client residing on the mobile device ([0003], ll. 1-7, “Digital video capabilities can be incorporated into a wide range of devices, including… personal digital assistants (PDAs), laptop…cellular or satellite radio telephones;” [0034], ll. 1-2, “In accordance with DASH and similar techniques for streaming data over a network, multimedia content;” [0036], ll. 3-5, “A client device may submit a GET request for a file at a particular URL to retrieve the file;” FIG. 1, client device 40 including web application 52). The same motivation of claim 63 applies to claim 69.
Regarding claim 70, the limitations are the same as those in claim 63; however, written in machine form instead of process form. Therefore, the same rationale of claim 63 applies equally as well to claim 70. Additionally, Weaver discloses a processor ([0008], l. 2, “a processor;” FIG. 13, processor #1 and #2).
Regarding claim 75, the limitations are the same as those in claim 68; however, written in machine form instead of process form. Therefore, the same rationale of claim 68 applies equally as well to claim 75.
Regarding claim 76, the limitations are the same as those in claim 69; however, written in machine form instead of process form. Therefore, the same rationale of claim 69 applies equally as well to claim 76.
Claims 64, 65, 71, and 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0136772 A1 (hereinafter “Weaver”) in view of U.S. Publication No. 2008/0006762 A1 (hereinafter “Fadell”), further in view of U.S. Publication No. 2012/0259946 A1 (hereinafter “Stockhammer”), and even further in view of U.S. Publication No. 2005/0024381 A1 (hereinafter “Dotson”).
Regarding claim 64, Weaver, Fadell, and Stockhammer disclose all of the limitations of claim 63, as outlined above. Additionally, Weaver discloses further comprising: 
receiving a second input from the dedicated proximity sensor of the mobile device wherein the second input from the dedicated proximity sensor indicates that the user is not talking on the mobile device ([0046], ll. 25-28, “means for sensing movement, such as a gravity switch, a mercury switch, a GPs transmitter or receiver, an infrared transmitter or receiver;” FIG. 8, presence detection application 18. Note, the presence of a user is continually detected. Note, the parent claim modifies Weaver’s proximity sensor to include determining distances not too close otherwise a user is in a phone call. See Fadell [0156]); 

determining that the user is not talking on the mobile device based on the second input from the dedicated proximity sensor ([0046], ll. 25-28, “means for sensing movement, such as a gravity switch, a mercury switch, a GPs transmitter or receiver, an infrared transmitter or receiver;” FIG. 8, presence detection application 18. Note, the presence of a user is continually detected. Note, the parent claim modifies Weaver’s proximity sensor to include determining distances not too close otherwise a user is in a phone call. See Fadell [0156]).
determining to send a second HTTP GET request for a second DASH segment of the multimedia content processed at a second rate, wherein the second HTTP GET request for the second DASH segment is based on the determination that the user is not talking on the mobile phone ([0053], ll. 4-7, “When the presence of the user is redetected, or inferred, then the presence detection application 18 causes restoration in the data rate (e.g., bytes per second) of stream 12 of data.” FIGS. 7 and 8 represent whether the input from the proximity sensor determines a user is not paying attention or paying attention and making an appropriate request of data, respectively. Note, parent claim 63 already establishes HTTP GET requests for DASH segments at different rates with the combination of Stockhammer and determining whether a user is talking on the phone through proximity with the combination of Fadell); 
based on the determination to send the second HTTP GET request for the second DASH segment of the multimedia content, sending the second HTTP GET request for the second DASH segment of the multimedia content to the network; and receiving the second DASH segment of the multimedia content from the network ([0053], ll. 7-9, “The presence detection application 18 sends a restoration message 70 to the server 58;” ll. 11-13, “When the server 58 receives the restoration message 70 the server 58 resumes sending the full-resolution version of the stream 12 of data.” FIGS. 7 and 8 each disclose transmitting a message request based on the proximity sensor for receiving a segment at the appropriate rate. Note, parent claim 63 already establishes HTTP GET requests for DASH segments at different rates with the combination of Stockhammer).
Weaver, Fadell, and Stockhammer fail to expressly disclose determining a pixel density of the screen of the mobile device; and
the second HTTP GET request for the second DASH segment being based on the pixel density of the screen of the mobile device.
However, Dotson teaches determining a pixel density of the screen of the mobile device ([0006], ll. 4-7, “Higher resolutions can be used to display larger images or to show more detailed images, depending on the number of pixels per inch (ppi) and the distance of the user from the screen.” Note, pixel density is defined by pixels per inch and the resolution is dependent thereon); and
the second HTTP GET request for the second DASH segment being based on the pixel density of the screen of the mobile device ([0006], ll. 4-7, “Higher resolutions can be used to display larger images or to show more detailed images, depending on the number of pixels per inch (ppi) and the distance of the user from the screen.” Note, pixel density is defined by pixels per inch and the resolution is dependent thereon).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have calculated pixel density for determining a higher resolution, as taught by Dotson ([0006]), in Fadell, Fadell, and Stockhammer’s joint invention. One would have been motivated to modify Weaver, Fadell, and Stockhammer’s joint invention, by incorporating Dotson’s invention, to display content at qualities which are within the capabilities of the display ([0006], note the display resolutions, number of colors, etc.).
Regarding claim 65, Weaver, Fadell, Stockhammer, and Dotson disclose all of the limitations of claim 64, as outlined above. Additionally, Weaver discloses wherein the second rate is determined based on a function of at least one of: an encoding rate of the multimedia content, a spatial resolution of the multimedia content, a temporal resolution of the multimedia content, quantization parameters, rate control parameters, a target bit rate of the multimedia content, a spatial filtering of the multimedia content, or a temporal filtering of the multimedia content ([0006], l. 18, “the resolution of the stream of data is reduced;” ll. 21-22, “the degraded stream of data has a reduced bit rate.” FIGS. 7 is described in [0006] and FIG. 8 provides an increased resolution and an increase in bit rate).
Regarding claim 71, the limitations are the same as those in claim 64; however, written in machine form instead of process form. Therefore, the same rationale of claim 64 applies equally as well to claim 71.
Regarding claim 72, the limitations are the same as those in claim 65; however, written in machine form instead of process form. Therefore, the same rationale of claim 65 applies equally as well to claim 72.
Claims 66, 67, 73, and 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0136772 A1 (hereinafter “Weaver”) in view of U.S. Publication No. 2008/0006762 A1 (hereinafter “Fadell”), further in view of U.S. Publication No. 2012/0259946 A1 (hereinafter “Stockhammer”), and further in view of U.S. Publication No. 2013/0125155 A1 (hereinafter “Bhagavathy”).
Regarding claim 66, Weaver, Fadell, and Stockhammer disclose all of the limitations of claim 63, as outlined above. Additionally, Weaver discloses further comprising: 
receiving a second input from the dedicated proximity sensor of the mobile device, wherein the second input from the dedicated proximity sensor indicates that the user is not talking on the mobile device ([0046], ll. 25-28, “means for sensing movement, such as a gravity switch, a mercury switch, a GPs transmitter or receiver, an infrared transmitter or receiver;” FIG. 8, presence detection application 18. Note, the presence of a user is continually detected. Note, the parent claim modifies Weaver’s proximity sensor to include determining distances not too close otherwise a user is in a phone call. See Fadell [0156]); 

determining that the user is not talking on the mobile device based on the second input from the dedicated proximity sensor ([0046], ll. 25-28, “means for sensing movement, such as a gravity switch, a mercury switch, a GPs transmitter or receiver, an infrared transmitter or receiver;” FIG. 8, presence detection application 18. Note, the presence of a user is continually detected. Note, the parent claim modifies Weaver’s proximity sensor to include determining distances not too close otherwise a user is in a phone call. See Fadell [0156]).
determining to send a second HTTP GET request for a second DASH segment of the multimedia content processed at a second rate, wherein the second HTTP GET request for the second DASH segment is based on the determination that the user is not talking on the mobile device ([0053], ll. 4-7, “When the presence of the user is redetected, or inferred, then the presence detection application 18 causes restoration in the data rate (e.g., bytes per second) of stream 12 of data.” FIGS. 7 and 8 represent whether the input from the proximity sensor determines a user is not paying attention or paying attention and making an appropriate request of data, respectively. Note, parent claim 63 already establishes HTTP GET requests for DASH segments at different rates with the combination of Stockhammer and determining whether a user is talking on the phone through proximity with the combination of Fadell); 
based on the determination to send the second HHTP GET request for the second DASH segment of the multimedia content, sending the second HTTP GET request for the second DASH segment of the multimedia content to the network; and receiving the second DASH segment of the multimedia content from the network ([0053], ll. 7-9, “The presence detection application 18 sends a restoration message 70 to the server 58;” ll. 11-13, “When the server 58 receives the restoration message 70 the server 58 resumes sending the full-resolution version of the stream 12 of data.” FIGS. 7 and 8 each disclose transmitting a message request based on the proximity sensor for receiving a segment at the appropriate rate).
Weaver fails to expressly disclose determining a brightness of the screen of the mobile device or an ambient lighting condition; and
the second HTTP GET request for the second DASH segment being based on the brightness of the screen of the mobile device or the ambient lighting condition.
However, Fadell teaches determining a brightness of the screen of the mobile device or an ambient lighting condition ([0175], “The sensors 416 may be any one of the sensors described herein including, for example, a proximity sensor or an ambient light sensor.” FIG. 8 depicts the ambient light sensor used as part of the logic for the actions). The same rationale of claim 63 applies to claim 66.
Weaver, Fadell, and Stockhammer fail to expressly disclose the second HTTP GET request for the second DASH segment being based on the brightness of the screen of the mobile device or the ambient lighting condition.
However, Bhagavathy teaches the second HTTP GET request for the second DASH segment being based on the brightness of the screen of the mobile device or the ambient lighting condition ([0020], “The CACP system 100 of FIG. 2 can make use of other environmental contexts besides viewer distance and viewer look-at location. For example, the CACP system 100 of FIG. 2 could take account of ambient viewing conditions, such as ambient lighting;” FIG. 2 depicts making requests based on viewer context feedback for adjusting video quality).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have sent a request based on the ambient lighting condition, as taught by Bhagavathy ([0020]), in Weaver, Fadell, and Stockhammer’s joint invention. One would have been motivated to modify Weaver, Fadell, and Stockhammer’s joint invention, by incorporating Bhagavathy, to conserve bandwidth without sacrificing viewing experience ([0012]).
Regarding claim 67, Weaver, Fadell, Stockhammer, and Bhagavathy disclose all of the limitations of claim 66. Additionally, Weaver discloses wherein the second rate is determined based on a function of at least one of: an encoding rate of the multimedia content, a spatial resolution of the multimedia content, a temporal resolution of the multimedia content, quantization parameters, rate control parameters, a target bit rate of the multimedia content, a spatial filtering of the multimedia content, or a temporal filtering of the multimedia content ([0006], l. 18, “the resolution of the stream of data is reduced;” ll. 21-22, “the degraded stream of data has a reduced bit rate.” FIGS. 7 is described in [0006] and FIG. 8 provides an increased resolution and an increase in bit rate).
Regarding claim 73, the limitations are the same as those in claim 66; however, written in machine form instead of process form. Therefore, the same rationale of claim 66 applies equally as well to claim 73.
Regarding claim 74, the limitations are the same as those in claim 67; however, written in machine form instead of process form. Therefore, the same rationale of claim 67 applies equally as well to claim 74.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481